UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7575



MICHAEL A. BOLEY,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-123-2)


Submitted:   January 23, 2001           Decided:     February 20, 2001


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael A. Boley, Appellant Pro Se. Thomas Drummond Bagwell, As-
sistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael A. Boley appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).

Boley’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).     The magistrate judge recommended

that relief be denied and advised Boley that the failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Boley failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).   Boley has waived appellate review by

failing to file objections after receiving proper notice.   We ac-

cordingly deny leave to proceed in forma pauperis, deny a certif-

icate of appealability and dismiss the appeal.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                         DISMISSED


                                  2